

115 S12 : Increasing the Department of Veterans Affairs Accountability to Veterans Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC115th CONGRESS1st SessionS. 12IN THE HOUSE OF REPRESENTATIVESMay 26, 2017Referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to improve the accountability of employees of the Department
			 of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Increasing the Department of Veterans Affairs Accountability to Veterans Act of 2017. 2.Accountability of leaders for managing the Department of Veterans Affairs (a)In generalChapter 7 of title 38, United States Code, is amended by inserting after section 709 the following new section:
				
					710.Annual performance plan for political appointees
 (a)In generalThe Secretary shall conduct an annual performance plan for each political appointee of the Department that is similar to the annual performance plan conducted for an employee of the Department who is appointed as a career appointee (as that term is defined in section 3132(a)(4) of title 5) within the Senior Executive Service at the Department.
 (b)Elements of planEach annual performance plan conducted under subsection (a) with respect to a political appointee of the Department shall include, to the extent applicable, an assessment of whether the appointee is meeting the following goals:
 (1)Recruiting, selecting, and retaining well-qualified individuals for employment at the Department. (2)Engaging and motivating employees.
 (3)Training and developing employees and preparing those employees for future leadership roles within the Department.
 (4)Holding each employee of the Department that is a manager accountable for addressing issues relating to performance, in particular issues relating to the performance of employees that report to the manager..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is further amended by inserting after the item relating to section 709 the following new item:
				710. Annual performance plan for political appointees..
			3.Accountability of supervisors at Department of Veterans Affairs for hiring well-qualified people
			(a)Assessment during probationary period
 (1)Determination requiredWith respect to any employee of the Department of Veterans Affairs who is required to serve a probationary period in a position in the Department, the Secretary of Veterans Affairs shall require the supervisor of such employee to determine, during the 30-day period ending on the date on which the probationary period ends, whether the employee—
 (A)has demonstrated successful performance; and (B)should continue past the probationary period.
					(2)Limitation on employment after probationary period
 (A)In generalExcept as provided in subparagraph (B), no employee of the Department serving a probationary period as described in paragraph (1) may complete that probationary period unless and until the supervisor of the employee, or another supervisor capable of making the requisite determination, has made an affirmative determination under such paragraph.
					(B)Probationary period deemed completed
 (i)No determinationIf no determination under paragraph (1) is made with respect to an employee before the end of the 60-day period following the end of the 30-day period specified in such paragraph, the employee shall be deemed to have completed the probationary period of the employee effective as of the end of that 60-day period.
 (ii)Retroactive effect of determinationIf an affirmative determination under paragraph (1) is made with respect to an employee after the end of the 30-day period specified in such paragraph, the employee shall be deemed to have completed the probationary period of the employee effective as of the end of that 30-day period.
 (3)Notification to Congress regarding determinationsNot less frequently than monthly, the Secretary shall notify the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives regarding—
 (A)each instance during such month in which a supervisor did not make a determination required under paragraph (1) during the period required in such paragraph; and
 (B)each such instance included in a previous notification under this paragraph for which the supervisor still has not made such a determination.
 (b)SupervisorsWith respect to any employee of the Department who is serving a probationary period in a supervisory position at the Department, successful performance under subsection (a) shall include demonstrating management competencies in addition to the technical skills required for such position.
 (c)Performance planEach annual performance plan conducted for a supervisor of an employee serving a probationary period shall hold the supervisor accountable for—
 (1)providing regular feedback to such employee during such period before making a determination under subsection (a) regarding the probationary status of such employee; and
 (2)making a timely determination under subsection (a) regarding the probationary status of such employee.
 (d)Supervisor definedIn this section, the term supervisor has the meaning given such term in section 7103(a) of title 5, United States Code. 4.Accountability of managers for addressing performance of employeesThe Secretary of Veterans Affairs shall ensure that, as a part of the annual performance plan of an employee of the Department of Veterans Affairs who is a manager, the manager is evaluated on the following:
 (1)Taking action to address poor performance and misconduct among the employees that report to the manager.
 (2)Taking steps to improve or sustain high levels of employee engagement. 5.Written opinion on certain employment restrictions after terminating employment with the Department of Veterans Affairs (a)In generalSubchapter I of chapter 7 of title 38, United States Code, is further amended by adding at the end the following new section:
				
					717.Written opinion on certain employment restrictions after terminating employment with the Department
 (a) In generalBefore terminating employment with the Department, any official of the Department who has participated personally and substantially during the one-year period ending on the date of the termination in an acquisition by the Department that exceeds $10,000,000 shall obtain a written opinion from an appropriate ethics counselor at the Department regarding any restrictions on activities that the official may undertake on behalf of a covered contractor during the two-year period beginning on the date on which the official terminates such employment.
 (b)Covered contractor definedIn this section, the term covered contractor means a contractor carrying out a contract entered into with the Department, including pursuant to a subcontract..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is further amended by inserting after the item relating to section 715 the following new item:
				717. Written opinion on certain employment restrictions after leaving the Department..
			6.Requirement for contractors of the Department employing certain recently separated Department
			 employees
 (a)In generalSubchapter II of chapter 81 of title 38, United States Code, is amended by adding at the end the following new section:
				
					8129.Requirement for contractors employing certain recently separated Department employees
 (a)In generalA covered contractor may not knowingly provide compensation to an individual described in subsection (b) during the two-year period beginning on the date on which the individual terminates employment with the Department unless the covered contractor determines that the individual—
 (1)has obtained the written opinion required under section 717(a) of this title; or (2)has requested such written opinion not later than 30 days before receiving compensation from the covered contractor.
 (b)Individual describedAn individual described in this subsection is any official of the Department who participated personally and substantially during the one-year period ending on the date of the termination individual's employment with the Department in an acquisition by the Department that exceeds $10,000,000.
 (c)Covered contractor definedIn this section, the term covered contractor means a contractor carrying out a contract entered into with the Department, including pursuant to a subcontract..
 (b)ApplicationThe requirement under section 8129(a) of title 38, United States Code, as added by subsection (a), shall apply with respect to any entity that enters into a contract with the Department on or after the date of the enactment of this Act.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 81 of such title is amended by inserting after the item relating to section 8128 the following new item:
				8129. Requirement for contractors employing certain recently separated Department employees..Passed the Senate May 25, 2017.Julie E. Adams,Secretary